DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Applicant’s arguments, and amendments filed on August 31, 2022, in which claims 37-45 and 47-57 are currently pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37, 39-40, 42-46, 49-53, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hough et al. (WO 03/089953).
Regarding claim 37, Hough teaches a system for remote activation of an emergency radio beacon by a Search and Rescue (SAR) party (i.e., emergency position indicating radio beacons (EPIRB) is controllable remotely, page 3, lines 8-18. Modern EPIRBs are capable not only of sending a distress signal but also of receiving signals from a remote location, page 1, lines 9-16), said system comprising: a controller operatively arranged in signal communication with an emergency radio beacon (i.e., the EPIRB 1 also has a second antenna 9 associated with a communications receiver 10 and a second processor 11, page 8, lines 6-8); a receiver arranged in signal communication with the controller and configured to operatively receive an activation signal from the SAR party (i.e., ., emergency position indicating radio beacons (EPIRB) may be mounted such when it is released, for example by being released from its mounting remotely from a ship's bridge, it automatically activates, page 9, lines 3-9; Maritime Rescue Coordinating Centre can send control signals to the EPIRB, page 11, lines 22-23 and page 15); and a positioning module (GPS receiver 6) arranged in signal communication with, and configured to operatively provide spatial positioning data to, the controller, wherein the controller is configured with a low-power consumption element whereby only reception of the activation signal from the SAR party by the receiver is monitored in order to minimize power consumption, said controller configured to activate the beacon upon receipt of the activation signal and to provide the spatial positioning data to the beacon for transmission as part of an emergency signal, the controller configurable with a user-definable expiry date and configured to automatically disable the beacon when such expiry date is reached (i.e.,  the EPIRB 1 has GPS receiver, page 7, line 21; the first processor 7 calculates the position of the EPIRB 1 using the position data received by the first antenna 5 and the GPS receiver 6. The first processor 7 outputs the calculated position to the transmitter 8, which sends the distress signal via the antenna 5. The distress signal is then sent periodically, i.e. sent at intervals, such as every hour (60 minutes). The interval is regulated by a timer (not shown), typically integrated with the processor 7. Each time a distress signal is sent, it includes an up to date indication of the EPRIB's position, calculated by the first processor 7, page 9…,  after receiving the first distress signal, the MRCC can send a control signal that increases the period between transmissions of subsequent distress signals to say three hours or longer to conserve battery power. When the first rescue craft is say an hour away from the position included in the latest distress signal, the MRCC can send another control signal requesting the EPRIB to send a distress signal straightaway and the rescue craft can then be directed to the position in the newly received distress signal. Thus, battery power is conserved when the transmission of distress signals is less useful and frequent distress signals are sent when the rescue craft is close to the EPIRB 1 to improve the efficiency with which the close quarters search can be carried out. This optimizes use of the EPIRB's power supply and reduces risk if the battery expiring before the EPIRB 1 has been reached by a rescue craft..sup.', pages 13-14).
Regarding claim 39, Hough teaches the controller includes a transducer configured to monitor a predetermined aspect of a vessel or person (i.e., the EPIRB 1 may be designed to be carried by an individual person as a personal distress beacon, page 8, lines 14-16).
Regarding claim 40, Hough teaches the predetermined aspect is selected from a human physiology-related measurement and/or an operational characteristic of a vessel (page 9).
Regarding claim 42, Hough teaches the controller is arranged in communication with the beacon by means of a suitable electromagnetic waveguide (page 4, lines 14-22).
Regarding claim 43, Hough teaches the controller is configured to encode the spatial positioning data for transmission as part of the emergency signal (page 7).
Regarding claim 44, Hough teaches the positioning module includes a global navigation satellite system (GNNS) module (page 7, line 21 to page 8, line 5).
Regarding claim 45, Hough teaches the receiver includes a radio frequency receiver (i.e., a wireless communications network may include radio transceivers, page 4, lines 14-20).
Regarding claim 46, Hough teaches the receiver is configured to receive the activation signal in a frequency allocated for satellite transmission systems (page 7, lines 9-23).
Regarding claim 47, Hough teaches the controller is configured to perform a system diagnostic check on the beacon, controller, receiver, positioning module and/or energising means on receipt of an interrogation signal via the receiver (page 7, line 21 to page 8, line 12).
Regarding claim 48, Hough teaches the controller is configured to transmit an outcome of such system diagnostic check (i.e., The first processor 7 outputs the calculated position to the transmitter 8, which sends the distress signal via the antenna 5. The distress signal is then sent periodically, i.e. sent at intervals, such as every hour (60 minutes). The interval is regulated by a timer (not shown), typically integrated with the processor 7. Each time a distress signal is sent, it includes an up to date indication of the EPRIB's position, calculated by the first processor 7, page 9, lines 12-21).
Regarding claim 49, Hough teaches which is enclosed in a sealed and impact-resistant housing to prevent the ingress of moisture and/or dirt (i.e., The EPIRB 1 usually has a waterproof case, page 8, line 12).
Regarding claim 50, Hough teaches an audible and/or visual indicator that is activated upon receipt of the activation signal (i.e., The acoustic alarm 12, light 13 or radar transponder 14 can be turned on or off by appropriate control signals, page 14, lines 9-22).
Regarding claim 51, Hough teaches an emergency radio beacon remotely activatable by a Search and Rescue (SAR) party (i.e., emergency position indicating radio beacons (EPIRB) can be relayed to search and rescue services. Modern EPIRBs are capable not only of sending a distress signal but also of receiving signals from a remote location, page 1, lines 9-16), said beacon comprising: a transmitter for operatively transmitting an emergency signal (i.e., EPIRB’s transmitter sends a distress signal via antenna 5, page 9,); a controller operatively arranged in signal communication with an emergency radio beacon (i.e., the EPIRB 1 also has a second antenna 9 associated with a communications receiver 10 and a second processor 11, page 8, lines 6-8); a receiver arranged in signal communication with the controller and configured to operatively receive an activation signal from the SAR party (i.e., ., emergency position indicating radio beacons (EPIRB) may be mounted such when it is released, for example by being released from its mounting remotely from a ship's bridge, it automatically activates, page 9, lines 3-9; Maritime Rescue Coordinating Centre can send control signals to the EPIRB, page 11, lines 22-23 and page 15); and a positioning module (GPS receiver 6) arranged in signal communication with, and configured to operatively provide spatial positioning data to, the controller, wherein the controller is configured with a low-power consumption element whereby only reception of the activation signal from the SAR party by the receiver is monitored in order to minimize power consumption, said controller configured to activate the beacon upon receipt of the activation signal and to provide the spatial positioning data to the beacon for transmission as part of an emergency signal, the controller configurable with a user-definable expiry date and configured to automatically disable the beacon when such expiry date is reached (i.e.,  the EPIRB 1 has GPS receiver, page 7, line 21; the first processor 7 calculates the position of the EPIRB 1 using the position data received by the first antenna 5 and the GPS receiver 6. The first processor 7 outputs the calculated position to the transmitter 8, which sends the distress signal via the antenna 5. The distress signal is then sent periodically, i.e. sent at intervals, such as every hour (60 minutes). The interval is regulated by a timer (not shown), typically integrated with the processor 7. Each time a distress signal is sent, it includes an up to date indication of the EPRIB's position, calculated by the first processor 7, page 9…,  after receiving the first distress signal, the MRCC can send a control signal that increases the period between transmissions of subsequent distress signals to say three hours or longer to conserve battery power. When the first rescue craft is say an hour away from the position included in the latest distress signal, the MRCC can send another control signal requesting the EPRIB to send a distress signal straightaway and the rescue craft can then be directed to the position in the newly received distress signal.. Thus, battery power is conserved when the transmission of distress signals is less useful and frequent distress signals are sent when the rescue craft is close to the EPIRB 1 to improve the efficiency with which the close quarters search can be carried out. This optimizes use of the EPIRB's power supply and reduces risk if the battery expiring before the EPIRB 1 has been reached by a rescue craft..sup.', pages 13-14).
Regarding claim 52, Hough further teaches the controller includes a transducer configured to monitor a predetermined aspect of a vessel or person (page 11, line 10 to page 12, line 5).
Regarding claim 53, Hough further teaches the predetermined aspect is selected from a human physiology-related measurement and/or an operational characteristic of a vessel (page 11, line 10 to page 12, line 5).
Regarding to claim 56, it has limitations similar to claim. therefore, it is rejected for the same reasons as set forth in the rejection of claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hough et al. (WO 03/089953) in view of Maier et al. (US 2017/0238129).
Regarding claim 38, Hough teaches all the limitations above except the controller is configurable with a predetermined geo-fence, said controller configured to activate the radio beacon should the system move outside the geo-fence, as determined by the positioning module.
However, the preceding limitation is known in the art of communications. Maier teaches the IoT devices 248 can include Emergency Position Indicating Radio Beacon (EPIRBs). ERIBs are tracking transmitters which aid in the detection and location of boats, aircraft, and people in distress. A personal locator beacon (PLB) is particular type of EPIRB that is typically smaller, has a shorter battery life and unlike a proper EPIRB is registered to a person rather than a vessel. The terms emergency locator beacon (ELB) and emergency locator transmitter (ELT) are used interchangeably with EPIRB only when used on aircraft ([0090]-[0092]). RFID and/or other sensors and/or actuator technology that enables the software application 26 to trigger a response when the target network device (IoT/EPIRB) 248 enters or leaves a particular geographic area (geofence) and/or data values on the target network devices 12, 14, 16, 27 158-164, 167, 224, 248 exceed pre-determined thresholds ([0328]-[0329]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Maier within the system of Hough in order to provide a current physical geographic location of IoT network devices and/or a user of the IoT network device in an emergency situation such as an accident, health, fitness, fire, terrorist attack, military incident, weather, flood event, etc. and forwarding the current physical geographic location to a legacy 911 network.
Regarding claim 41, Hough teaches all the limitations above. Maier further the radio beacon is selected from a group consisting of an EPIRB (emergency position-indicating radio beacon), a PLB (personal locator beacon), an ELT (emergency location transmitter), and a SEPIRB (submarine EPIRB) ([0090]-[0091]) in order to use diverse types of sensors and/or actuators to trigger emergency alert in request for help.
Claims 47-48 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Hough et al. (WO 03/089953) in view of Dale. (US 5,523,982).
Regarding claims 47-48 and 54-55, Hough further teaches all the limitations except the controller is configured to perform a system diagnostic check on the beacon, controller, receiver, positioning module and/or energizing means on receipt of an interrogation signal via the receiver, and the controller is configured to transmit an outcome of such system diagnostic check.
However, the preceding limitation is known in the art of communications. Dale teaches a check beacon routine runs a diagnostic check on the beacon (col. 5, line 45 to col. 6, line 34). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Dale within the system Hough in order to make sure that the beacon is ready to perform the function of assisting in the location of a diver transmitting an emergency code signal.
Allowable Subject Matter
Claim 56 is allowed over the prior art of record.

Response to Arguments
Applicant's arguments filed 08/21/2022 have been fully considered but they are not persuasive. 
	The Applicant argues that Hough does disclose sending a control signal to a beacon, Hough critically does not disclose sending an activation signal and instead only sends a communication to optimize the operation of the beacon. However, the Examiner disagrees with the preceding assertion. Hough discloses a system to control emergency beacon which is controllable remotely. This allows SAR party to optimize operation of the beacon. The emergency beacon receives a control signal over the network wirelessly to vary transmission of the distress signal in response to the received control signal (“the function of varying the distress signal” is interpreted as activating a feature of the beacon to vary the distress signal). The control signal causes/activates the beacon to vary the interval between transmission of the distress (pages 3-4, pages 13-14).
	The Applicant further argues that in contrast to Hough, independent claim 37 requires that the controller is configured to be activated by receipt of an activation signal from an SAR party. Instead, Hough discloses that after the beacon has been activated, a remote communication may be sent to the beacon to alter the operation of the beacon to optimize the beacon’s operation (e.g., to reduce power usage). As such, Hough does not disclose the claimed controller because the controller of Hough is not “configured to activate the beacon upon receipt of the activation signal and to provide the spatial positioning data to the beacon for transmission as part of an emergency signal.” However, the Examiner disagrees with the preceding assertion, and maintains that Hough discloses “the control signal sent to the beacon” causes/activates the beacon to vary interval between transmission of the distress signal. More specifically on page 4, lines 8-22, pages 13-14, Hough teaches the emergency beacon can be activated and deactivated remotely, and satellite communication allows the SAR to get positioning data of the beacon (EPIRB). Therefore, the Examiner maintains the rejection as recited above.
	The Applicant further argues that Hough does not disclose a controller that is “configurable with a user-definable expiry date and configured to automatically disable the beacon when such expiry date is reached.” However, the Examiner disagrees with the preceding assertion. Hough teaches EPIRB receives a command to alert the timer setting to the appropriate period. After receiving the first distress signal, the MRCC can send a control signal that increases the period between transmissions of subsequent distress signals to say three hours or longer to conserve battery power. When the first rescue craft is say an hour away from the position included in the latest distress signal, the MRCC can send another control signal requesting the EPRIB to send a distress signal straightaway and the rescue craft can then be directed to the position in the newly received distress signal… In order to reduce battery consumption, the communications receiver operates only for regular pre-defined periods. These periods are synchronized to the time at which the EPIRB sends distress signals. EPIRB 1 sends distress signals. The MRCC and LES3 can therefore synchronize the time at which they send control signals to the EPIRB to the expected times at which the receiver 10 is activated if desired (pages 13-14). Hough discloses that the EPIRB receives a command to set time to increase or decrease the time interval when to send distress signal. For instance, the distress signal is sent every hour (corresponding to the feature that sends the distress signal is off/disable every hour (pages 9 and 14). Therefore, the rejection is final.
	The Applicant further argues that claims 39-40, 42-45, and 49-50 should be allowed by virtue of claim 37. Given that the Examiner maintains the rejection of claim 37, therefore, the rejection of claims 39-40, 42-45, and 49-50 are allowable for the same recited above.
	The Applicant further argues claim 51 distinguishes over Hough for reasons similar to those discussed above relative to claim 37. The Examiner disagrees and maintains the rejection for the same reason recited.
	The Applicant further argues that claims 53 and 56 should be allowed by virtue of claim 37. Given that the Examiner maintains the rejection of claim 51, therefore, the rejection of claims 53 and 56 are allowable for the same recited above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643